NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ADELLCHO N. HANSEN,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

          DEPARTMENT OF THE ARMY,
                   Intervenor
             ______________________

                      2017-2025
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-1221-17-0033-W-1.
                ______________________

               Decided: August 15, 2018
                ______________________

   MICHAEL WILSON MACOMBER, Tully Rinckey PLLC,
Albany, NY, argued for petitioner.

    STEPHEN FUNG, Office of the General Counsel, Merit
Systems Protection Board, Washington, DC, argued for
respondent. Also represented by KATHERINE M. SMITH.
2                             HANSEN   v. MERIT SYS. PROT. BD.



    ISAAC B. ROSENBERG, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for intervenor. Also represented
by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER, HILLARY STERN.
                ______________________

    Before MOORE, WALLACH, and HUGHES, Circuit Judges.
WALLACH, Circuit Judge.
    Petitioner Dr. Adellcho N. Hansen seeks review of a
final decision of the Merit Systems Protection Board
(“MSPB”) affirming an administrative judge’s (“AJ”)
dismissal of his individual right of action (“IRA”) appeal
for lack of jurisdiction. See Hansen v. Dep’t of the Army,
No. DC-1221-17-0033-W-1, 2017 WL 1063357 (M.S.P.B.
Mar. 15, 2017) (J.A. 1–20). 1 We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(9) (2012). We affirm-in-part,
reverse-in-part, and remand.
                       BACKGROUND
    Beginning in 2010, the U.S. Army (“Army”) appointed
Dr. Hansen to the position of a GS-15 Public Health
Advisor in its Combined Joint Medical Branch (“CJMED”)
in Kabul, Afghanistan. J.A. 249; see J.A. 38. Dr. Han-
sen’s original term appointment was set to expire in
November 2011, see J.A. 249; however, on multiple occa-


     1  The AJ’s initial decision, see J.A. 1−20, became fi-
nal on April 19, 2017, when Dr. Hansen did not file a
petition for review, see 5 C.F.R. § 1201.113 (2018) (provid-
ing “[t]he initial decision of the [AJ] will become the
[MSPB]’s final decision [thirty-five] days after issuance”
unless, inter alia, “(a) . . . any party files a petition for
review”); J.A. 15. Therefore, we refer to the Initial Deci-
sion as the MSPB’s Final Decision.
HANSEN   v. MERIT SYS. PROT. BD.                            3



sions, the Army extended Dr. Hansen’s term appoint-
ment, see, e.g., J.A. 103, 105, 107, the last of which ex-
pired in September 2015, J.A. 50. Relevant here, starting
in February 2015, Colonel Kathryn Tate became Dr.
Hansen’s second-level supervisor, and she appointed
Lieutenant Colonel Jonathan Ruwe as Dr. Hansen’s first-
level supervisor. J.A. 146.
    In November 2015, Dr. Hansen filed a complaint with
the Office of Special Counsel (“OSC”), J.A. 52–57, alleging
that the Army, specifically Col. Tate, retaliated against
him on account of “blowing the whistle on C[ol.] Tate[’s ]
in[]competency and poor leadership,” and as a result his
appointment was not extended, J.A. 55. In October 2016,
the OSC closed Dr. Hansen’s file without taking action
after he failed to provide additional information necessary
to evaluate his claim. J.A. 41.
    Dr. Hansen timely filed an IRA appeal with the
MSPB, claiming, inter alia, that the Army retaliated
against him for his allegedly protected disclosures, there-
by violating the Whistleblower Protection Act (“WPA”),
Pub. L. No. 101-12, 103 Stat. 16 (1989) (codified as
amended by Whistleblower Protection Enhancement Act
of 2012 (“WPEA”), Pub. L. No. 112–199, 126 Stat. 1465 in
scattered sections of 5 U.S.C.). J.A. 146; see J.A. 142–53.
In October 2016, the AJ issued a show cause order advis-
ing, inter alia, that there was a question as to jurisdiction.
J.A. 154–62. Both parties responded with briefing and
appended exhibits. J.A. 71–141, 178–252. Dr. Hansen
alleged that Col. Tate retaliated against him by, inter
alia, threatening reassignment and allowing his term
appointment to expire, J.A. 148, 151, due to several
protected disclosures made by Dr. Hansen during the
term of his employment, see J.A. 122–24. Specifically, Dr.
Hansen alleged that he disclosed to: Col. Tate that her
reassignment of certain staff members’ duties and site
location had a “negative impact” on the Army’s health
care mission (Disclosure 1); Col. Tate that his supervision
4                             HANSEN   v. MERIT SYS. PROT. BD.



by lower-ranking Lt. Col. Ruwe violated Army regulations
(Disclosure 2); Col. Tate that Lt. Col. Ruwe verbally and
sexually harassed him (Disclosure 3); other Army officials
that Col. Tate engaged in mismanagement and abused
her authority when she replaced a physician assistant
with herself to treat the President of Afghanistan (Disclo-
sure 4); another Army colonel all the incidents of which he
had complained in the previous four disclosures (Disclo-
sure 5); the same Army colonel that Col. Tate decided to
reassign Dr. Hansen to New Kabul Compound (“NKC”) in
contravention of the medical mission (Disclosure 6); and
Col. Tate that he continued to disagree with her decision
to reassign him to NKC (Disclosure 7). See J.A. 122–24. 2
    After holding a telephonic status conference, the AJ
issued an order and summary of status conference,
J.A. 163–77, finding that, inter alia, Dr. Hansen failed to
establish a non-frivolous allegation that he made a pro-
tected disclosure, J.A. 169–74. The Order further advised
Dr. Hansen of his right to file any additional evidence or
responses within a specified timeframe, J.A. 176, and Dr.
Hansen filed a response, J.A. 21–70.
    In March 2017, the MSPB ultimately “dismissed [the
appeal] for lack of jurisdiction.” J.A. 1. In so holding, it
found that, for Disclosures 1–7, Dr. Hansen failed to make
any non-frivolous allegation that he engaged in whistle-
blowing activity by not making any protected disclosure




    2   Disclosure 8, which was an alleged statement by
Dr. Hansen to the inspector general reciting, inter alia,
his previous seven disclosures, is not on appeal. See
Pet’r’s Br. 14−15 (making arguments with respect to
Disclosures 1−7).
HANSEN   v. MERIT SYS. PROT. BD.                           5



under 5 U.S.C. § 2302(b)(8) (2012). 3 See J.A. 7–12 (ana-
lyzing each disclosure separately).
                         DISCUSSION
         I. Standard of Review and Legal Standard
     We review whether the MSPB has jurisdiction over an
appeal de novo. Johnston v. Merit Sys. Prot. Bd., 518 F.3d
905, 909 (Fed. Cir. 2008). “Findings of fact underlying the
[MSPB’s] jurisdictional decision are reviewed for substan-
tial evidence.” Bledsoe v. Merit Sys. Prot. Bd., 659 F.3d
1097, 1101 (Fed. Cir. 2011) (internal quotation marks and
citation omitted). We will uphold a decision of the MSPB
unless it is, inter alia, “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law” or
“unsupported by substantial evidence.”             5 U.S.C.
§ 7703(c). “The petitioner bears the burden of establish-
ing error in the [MSPB]’s decision.” Harris v. Dep’t of
Veterans Affairs, 142 F.3d 1463, 1467 (Fed. Cir. 1998).
    Congress has provided federal employees the right to
seek corrective action from the MSPB whenever a person-
nel action is taken in retaliation for certain whistleblow-
ing activities. See 5 U.S.C. § 1221(a). Pursuant to
1221(a), the MSPB has jurisdiction over whistleblower
cases if the employee has exhausted administrative
remedies before the OSC and “makes ‘non-frivolous
allegations’ that (1) he engaged in whistleblowing activity
by making a protected disclosure under[, inter alia,] 5


    3     Section 2302(b)(8)(A) defines a protected disclo-
sure as “any disclosure of information by an employ-
ee . . . which    the   employee . . . reasonably   believes
evidences―(i) any violation of any law, rule, or regulation,
or (ii) gross mismanagement, a gross waste of funds, an
abuse of authority, or a substantial and specific danger to
public health or safety.”
6                              HANSEN   v. MERIT SYS. PROT. BD.



U.S.C. § 2302(b)(8)[;] and (2) the disclosure was a contrib-
uting factor in the agency’s decision to take or fail to take
a personnel action as defined by 5 U.S.C.
§ 2302(a)[(2)(A)].” Yunus v. Dep’t of Veterans Affairs, 242
F.3d 1367, 1371 (Fed. Cir. 2001); see 5 U.S.C.
§§ 1214(a)(3), 1221; see also Hicks v. Merit Sys. Prot. Bd.,
819 F.3d 1318, 1320 (Fed. Cir. 2016) (explaining addition-
al types of protected disclosures under the WPEA).
    We have made clear that the MSPB must “separate
the issue of jurisdiction from that of the merits of a peti-
tioner’s case.” Piccolo v. Merit Sys. Prot. Bd., 869 F.3d
1369, 1370 (Fed. Cir. 2017) (internal quotation marks and
citation omitted). If a petitioner makes a non-frivolous
allegation of MSPB jurisdiction, she is entitled to a hear-
ing on the jurisdictional question. See Garcia v. Dep’t of
Homeland Sec., 437 F.3d 1322, 1344 (Fed. Cir. 2006) (en
banc). A non-frivolous allegation is one that “(1) [i]s more
than conclusory; (2) [i]s plausible on its face; and (3) [i]s
material to the legal issues in the appeal.” 5 C.F.R.
§ 1201.4(s); see Piccolo, 869 F.3d at 1370 (emphasizing
that non-frivolous allegations are those “that are not
vague, conclusory, or facially insufficient . . . and that the
petitioner reasonably believes to be true” (internal quota-
tion marks, alterations, and citation omitted)).
    “[A] communication concerning policy decisions that
lawfully exercise discretionary authority” is not a protect-
ed whistleblower disclosure, unless the employee provid-
ing the disclosure “reasonably believes” that the
disclosure separately constitutes a protected disclosure of
one of the categories of wrongdoing listed in, inter alia,
§ 2302(b)(8)(A). 5 U.S.C. § 2302(a)(2)(D); see Lachance v.
White, 174 F.3d 1378, 1381 (Fed. Cir. 1999) (“The WPA is
not a weapon in arguments over policy . . . .”); see also
Standley v. Merit Sys. Prot. Bd., 715 F. App’x 998, 1001–
03 (Fed. Cir. 2017) (affirming a dismissal of an IRA ap-
peal where multiple disclosures consisted of a fairly
debatable policy dispute); O’Donnell v. Merit Sys. Prot.
HANSEN   v. MERIT SYS. PROT. BD.                          7



Bd., 561 F. App’x 926, 930 (Fed. Cir. 2014) (affirming
dismissal of an IRA appeal where the disclosures consist-
ed of policy disputes over an agency’s “discretionary
authority”).
    The test to determine if an employee has a reasonable
belief that his disclosure evidences a wrongdoing listed in
§ 2302(b)(8)(A), such as, for example, abuse of authority,
asks whether a “disinterested observer with knowledge of
the essential facts known to and readily ascertainable by
the employee [could] reasonably conclude that the actions
of the [G]overnment evidence” such wrongdoing.
Lachance, 174 F.3d at 1381. Relevant here, “an abuse of
authority [is] an arbitrary or capricious exercise of power
by a Federal official or employee that adversely affects the
rights of any person or that results in personal gain or
advantage to himself or to preferred other persons.” Doyle
v. Dep’t of Veterans Affairs, 273 F. App’x 961, 964 (Fed.
Cir. 2008) (internal quotation marks and citation omit-
ted).
   II. The MSPB Lacks Jurisdiction over Dr. Hansen’s
  Appeal for All Disclosures Except Disclosures 4 and 5
    The issue on appeal is whether the MSPB erred in
concluding that it lacked jurisdiction to consider
Dr. Hansen’s IRA appeal due to failure to non-frivolously
allege violations of the WPEA. See Pet’r’s Br. 16–30;
Resp’t’s Br. 19–32. 4 In dismissing Dr. Hansen’s appeal as
to Disclosures 1–7 for failure to allege a protected disclo-
sure under § 2302(b)(8), the MSPB analyzed each disclo-
sure separately and found the disclosures as alleged were
either lacking specificity, conclusory, debatable policy



   4    The parties do not contest that Dr. Hansen has
exhausted his OSC remedies. See generally Pet’r’s Br.;
Resp’t’s Br.
8                             HANSEN   v. MERIT SYS. PROT. BD.



disputes with the Army’s staffing decisions, outside of the
IRA appeal context, or a combination of the above. See
J.A. 3, 7–12. 5
    Dr. Hansen argues his disclosures were protected un-
der the WPEA because he reasonably believed the dis-
closed conduct, “on their own and in the aggregate[,] were
inappropriate and constitute[d] gross mismanagement,”
Pet’r’s Br. 19, and that the disclosed conduct relating to
“staff restructuring, threatening to transfer Dr. Hansen,
and [Col. Tate] placing herself in a position for which she
is not qualified” constituted an abuse of authority, id. at
25;       see       Oral      Arg.       at       29:10–11,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
17-2025.mp3 (clarifying by counsel for Dr. Hansen that
“[Disclosure 4] was only pled as an abuse of authority”).
We agree in a limited manner with Dr. Hansen regarding
Disclosure 4, and to the extent the facts alleged in Disclo-
sure 4 impact Disclosure 5, but otherwise disagree. We
discuss the disclosures in turn below.
                A. Disclosures 1–4 and 6–7
    The MSPB did not err in finding Dr. Hansen failed to
make non-frivolous allegations with regard to Disclosures
1–3 and 6–7 that he reasonably believed his disclosures
are protected under § 2302(b)(8)(A) relating to Col. Tate’s
management based on staffing assignments. Decisions
related to staffing responsibilities and assignments are
not protected disclosures because they, instead, relate to
“policy decisions that lawfully exercise discretionary



    5  Because the MSPB found that none of Disclosures
1–7 were protected under § 2302(b)(8), it did not analyze
whether the disclosures were “a contributing factor” in
the Army’s decision not to extend Dr. Hansen’s term
employment under § 2302(a)(2)(A). See J.A. 7–12.
HANSEN   v. MERIT SYS. PROT. BD.                          9



authority.” 5 U.S.C. § 2302(a)(2)(D); see O’Donnell, 561 F.
App’x at 930 (“[A]n exercise of discretionary authority is
not a violation of the law.” (internal quotation marks
omitted)). We have held that “[d]iscussion and even
disagreement with supervisors over job-related activities
is a normal part of most occupations.” Willis v. Dep’t of
Agric., 141 F.3d 1139, 1143 (Fed. Cir. 1998); see id. (af-
firming the MSPB’s lack of jurisdiction because an em-
ployee’s disclosures objecting to the criticisms of his
supervisor were not protected disclosures within the
purview of the WPA).
    Dr. Hansen’s allegations regarding Disclosures 1–3
and 6–7 are conclusory and, at most, amount to a dispute
with a supervisor’s discretionary authority that a disin-
terested observer could not reasonably believe evidence
wrongdoing listed in § 2302(b)(8)(A). For example, in
Disclosure 1, Dr. Hansen critiques Col. Tate’s manage-
ment decisions to relocate a colonel to a new infantry unit,
and reassign various contractors, lieutenant colonels and
majors to her support staff. See J.A. 122. Yet, Dr. Han-
sen neither specifies nor cites evidence of the parameters
of the Army “health care mission” of which he asserts Col.
Tate ran afoul, nor specifies any authority that she violat-
ed or identifies a quantifiable harm. See J.A. 122. In
Disclosure 3, Dr. Hansen alleges a supervisor refused to
allow him to relocate his desk, and verbally accosted him.
J.A. 122. 6 While harassment may constitute an abuse of



   6    Unlike the other disclosures, Disclosure 3 also al-
leges sexual harassment. See J.A. 3, 122. Disclosure 3’s
allegations relating to sexual harassment are covered
exclusively by Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000e−2(a)(1) (2012), with “investigative and remedial
measures available . . . through the E[qual] E[mployment]
O[pportunity] C[ommission],” and are therefore not
10                            HANSEN   v. MERIT SYS. PROT. BD.



authority under certain circumstances, Dr. Hansen has
not alleged any facts that would suggest that Lt. Col.
Ruwe acted in a manner that would satisfy the definition
of abuse of authority. Disclosures 6 and 7 concern disa-
greement with a potential transfer to NKC, and are
likewise vague and conclusory as to why that discretion-
ary decision was a “threat[]” or would on its own consti-
tute “mismanagement and abuse of power.” J.A. 124; cf.
Pet’r’s Br. 24 (summarizing Dr. Hansen’s argument on
appeal that mismanagement by Col. Tate “culminated in
her undermining [the CJMED’s medical] mission . . . in
the most substantial way possible, by seeking to remove
Dr. Hansen”). It is clear that Dr. Hansen personally
disagreed with Col. Tate’s staffing “desire” to transfer
him. See J.A. 81 (providing email from Col. Tate to Dr.
Hansen stating “I assume that if you are extended then
you will transfer to NKC as that is where I . . . need your
skills as a physician advisor . . . . [W]ith the loss of the
physician from the team at NKC this move is critical for
the long-term advising effort”); J.A. 80 (responding in an
email to Col. Tate that “I have no inten[t]ion to move to
NKC. There are other options to cover the lack of [a]
physician at NKC [and] I still can cover the clinical aspect
of NKC team . . . as I’m doing now”). However, without
evidence as to how such a transfer request to fill a vacant
position was either a “threat[]” to the employee or could
constitute “mismanagement and abuse of power,”
J.A. 124, the MSPB properly found these conclusory
allegations to be frivolous, see, e.g., White v. Dep’t of Air
Force, 391 F.3d 1377, 1381 (Fed. Cir. 2004) (“Mere differ-
ences of opinion between an employee and his agency



considered protected whistleblowing activity under
§ 2302(b)(8), Spruill v. Merit Sys. Prot. Bd., 978 F.2d 679,
691–92 (Fed. Cir. 1992).
HANSEN   v. MERIT SYS. PROT. BD.                          11



superiors as to the proper approach to a particular prob-
lem or the most appropriate course of action do not rise to
the level of gross mismanagement.”).
    Disclosure 2, while pled with more specificity than the
previously discussed disclosures, amounts to conclusory
allegations of, at best, a policy dispute under
§ 2302(a)(2)(D). Specifically, Disclosure 2 alleges that
Col. Tate abused her authority, in violation of Army
Regulation 690-400, by assigning a lower ranking official,
Lt. Col. Ruwe, to supervise Dr. Hansen, causing “delayed
payments” to Dr. Hansen. J.A. 24, 122. However, while
Dr. Hansen cites a general Army regulation in passing, as
the AJ aptly noted, see J.A. 2, Army Reg. 690-400 sets
forth the Army’s voluminous “Performance Evaluation
System” for civilian employees, see Army Reg. 690-400,
Total Army Performance Evaluation System, Ch. 4302.
Dr. Hansen cites no specific section or even subsection in
Army Reg. 690-400, nor could we find one, addressing
military personnel supervising civilian personnel, or how
to evaluate ranking requirements for supervisors. See
generally Pet’r’s Br. Further, Dr. Hansen makes conclu-
sory statements and points to no evidence of record that
would allow a disinterested person to come to the conclu-
sion that assignment of Lt. Col. Ruwe was an abuse of
authority or gross mismanagement on the part of Col.
Tate because Dr. Hansen does not discuss with requisite
specificity how his rights were “adversely affect[ed]” by
the delay he alleges occurred with his paycheck, as is
required to make a non-frivolous allegation of a protected
disclosure. Doyle, 273 F. App’x at 964.
    Disclosure 4 similarly criticizes Col. Tate’s staffing
decision during a particular event, specifically, Col. Tate’s
substitution of a “well-trained” physician’s assistant for
herself, a “not qualified” individual only trained as “a
midwife,” to serve on Dr. Hansen’s medical team attend-
ing to the President of Afghanistan. J.A. 123. According
to Dr. Hansen, this constitutes a protected disclosure
12                            HANSEN   v. MERIT SYS. PROT. BD.



evincing how Col. Tate abused her authority because Col.
Tate was “disregard[ing] medical ethics in appointing
herself to a nursing position for which she was not quali-
fied” and “jeopardizing the entire mission and calling into
question Dr. Hansen’s credibility.” Pet’r’s Br. 25. We
note that Dr. Hansen provides no further explanation of
what workplace duties or responsibilities the visit re-
quired, no details concerning minimum physician assis-
tant-trained qualifications, and ultimately no discussion
of how “medical care afforded to the President of Afghani-
stan” was at risk to support this disclosure being non-
frivolous. Id. at 21. See generally id. Although close,
accepting as true Dr. Hansen’s allegations that Colonel
Tate was only a midwife and was not qualified to serve as
a nurse to assist in treating the President suffices at this
stage to meet the non-frivolous allegation standard re-
garding an abuse of authority. 7
    To the extent that Dr. Hansen argues this incident
constitutes gross mismanagement, see Pet’r’s Br. 18, his
claims amount to a debatable dispute with management.
Dr. Hansen further alleges that Colonel Tate contaminat-
ed a sterile area while treating the president of Afghani-
stan. J.A. 46. Assuming this is true, it still does not
establish gross mismanagement, which requires “such
serious errors by the agency that a conclusion the agency
erred is not debatable among reasonable people.” White,
391 F.3d at 1381–82. Col. Tate, like Dr. Hansen, was also
responsible for modernizing the Afghanistan healthcare
system, and was also responsible for supervising Dr.



     7  We note that Air Force Instruction 44-119 (16 Au-
gust 2011) appears to require that certified nurse mid-
wives are also registered nurses. We leave to the MSPB
any potential factual disputes regarding Colonel Tate’s
actual qualifications.
HANSEN   v. MERIT SYS. PROT. BD.                         13



Hansen. See J.A. 10. Even if she made a mistake in the
course of performing her duties by contaminating a sterile
area, that alone is not sufficient to constitute gross mis-
management. Dr. Hansen does not explain the role of the
physician’s assistant or why the physician’s assistant was
a necessary part of the treatment team. Indeed, given
that Col. Tate served as Dr. Hansen’s supervisor, it seems
reasonable for Col. Tate to be present during the treat-
ment of Afghanistan’s leaders.
                        B. Disclosure 5
    Dr. Hansen avers that “[the AJ] erred by failing to
analyze Disclosure 5 as a separate and distinct disclosure”
because the disclosure of “the aggregate effect of [Col.]
Tate’s numerous abuses of authority” constitutes a pro-
tected disclosure. Pet’r’s Br. 26 (emphasis added) (capital-
ization modified).      Having considered each of the
allegations found in Disclosures 1–3 as separately consti-
tuting unreviewable policy concerns, we hold that Dr.
Hansen’s “aggregate theory,” even if it might be a valid
legal theory, fails as a matter of fact. The one potential
surviving issue (Disclosure 4) has no other claim with
which to aggregate. Because, however, it is barely con-
ceivable that Dr. Hansen is arguing that the alleged facts
of Disclosure 4 stand alone as a claim in Disclosure 5, we
also remand solely for a determination whether the
allegations of Disclosure 4, if factually accurate, would
justify a claim under Disclosure 5.
             C. Dr. Hansen’s Aggregate Theory
    Dr. Hansen’s “aggregate affect” theory relating gener-
ally to Disclosures 1–7 fares no better. See Pet’r’s Br. 25
(“[Col.] Tate’s numerous decisions, including staff restruc-
turing, threatening to transfer Dr. Hansen, and placing
herself in a position for which she is not quali-
fied . . . jeopardized the [Army’s] mission . . . in the Af-
ghanistan healthcare system.”). Dr. Hansen fails to cite
any precedent, see id. at 25–30, nor do we find any, sup-
14                           HANSEN   v. MERIT SYS. PROT. BD.



porting his theory that aggregating several disclosures
related to policy disputes somehow transforms the indi-
vidual disclosures into something protected under
§ 2302(b)(8), see Lachance, 174 F.3d at 1381 (“[T]he prop-
er test is . . . could a disinterested observer with
knowledge of the essential facts known to and readily
ascertainable by the employee reasonably conclude that
the actions of the [G]overnment evidence [a § 2302(b)(8)
violation].”).
                      CONCLUSION
    We have considered Dr. Hansen’s remaining argu-
ments and find them unpersuasive. We affirm the Final
Decision of the Merit Systems Protection Board as to all
disclosures except for Disclosures 4 and 5. We reverse
and remand Disclosures 4 and 5 solely on the issue of Dr.
Hansen’s alleged abuse of authority premised on whether
Col. Tate is a registered nurse. Accordingly, the Final
Decision of the Merit Systems Protection Board is
 AFFIRMED-IN-PART, REVERSED-IN-PART, AND
               REMANDED
                         COSTS
     No costs.